Exhibit 10.2

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

Except as indicated below, the following table sets forth annual base salaries
provided to the Company’s principal executive officer, principal financial
officer and other named executive officers in 2015 and as adopted for 2016 by
the Compensation Committee (“Committee”) on March 23, 2016.

 

Named Executive Officers

   2015 Base
Salaries      2016 Base
Salaries  

Karl G. Glassman, President and Chief Executive Officer1

   $ 840,000       $ 1,100,000   

Matthew C. Flanigan, EVP and Chief Financial Officer

   $ 507,000       $ 523,000   

Perry E. Davis, SVP, President – Residential Furnishings

   $ 370,000       $ 385,000   

Jack D. Crusa, SVP, President – Industrial Materials & Specialized Products2

   $ 365,000       $ 380,000   

David S. Haffner, Former Board Chair and Chief Executive Officer3

   $ 1,130,000       $ 1,130,000   

Joseph D. Downes, Jr. – Former SVP, President – Industrial Materials4

   $ 140,000         N/A   

 

1  Mr. Glassman became the Company’s President and Chief Executive Officer,
effective January 1, 2016, and, as previously reported, the Committee increased
his annual base salary from $840,000 to $1,100,000 at its January 4, 2016
meeting.

 

2  Mr. Crusa’s base salaries are disclosed because he is expected to be included
as a named executive officer in the Company’s definitive proxy statement for the
2016 Annual Meeting of Shareholders.

 

3  Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. Pursuant to Mr. Haffner’s former employment agreement
with the Company, he is entitled to continue to receive his annual base salary
(at the rate of $1,130,000) for all of 2016 and on a prorated basis through the
2017 Annual Meeting of Shareholders, which is expected to be held in May.

 

4  Mr. Downes served as the Company’s SVP, President – Industrial Materials
through April 5, 2015 and in a lesser position with the Company until his
retirement on December 31, 2015. Accordingly, from January 1, 2015 through
April 5, 2015, he received remuneration based on an annual salary of $347,300,
and from April 6, 2015 through December 31, 2015, he received remuneration based
on an annual salary of $140,000.



--------------------------------------------------------------------------------

Except as noted below, the named executive officers are expected to be eligible
to receive a cash bonus under the Company’s 2014 Key Officers Incentive Plan
(filed March 25, 2014 as Appendix A to the Company’s Proxy Statement) (the
“KOIP”) in accordance with the 2016 KOIP Award Formula (filed March 28, 2016 as
Exhibit 10.1 to the Company’s Form 8-K). The executive’s cash award is expected
to be calculated by multiplying his annual salary at the end of the year by his
Target Percentage, then applying the award formula adopted by the Committee for
that year. The Target Percentages set by the Committee in 2015 and 2016 for the
principal executive officer, principal financial officer and other named
executive officers are shown in the following table.

 

Named Executive Officers

   2015
Target
Percentages     2016
Target
Percentages  

Karl G. Glassman, President and Chief Executive Officer1

     90 %      115%   

Matthew C. Flanigan, EVP and Chief Financial Officer

     80 %      80%   

Perry E. Davis, SVP, President – Residential Furnishings

     60 %      60%   

Jack D. Crusa, SVP, President – Industrial Materials and Specialized Products2

     60 %      60%   

David S. Haffner, Former Board Chair and Chief Executive Officer3

     115 %      115%   

Joseph D. Downes, Jr., Former SVP, President – Industrial Materials4

     40 %      N/A   

 

1  Mr. Glassman became the Company’s President and Chief Executive Officer,
effective January 1, 2016, and as previously reported, the Committee increased
his Target Percentage from 90% to 115% at its January 4, 2016 meeting.

 

2  Mr. Crusa’s target percentages are disclosed because he is expected to be
included as a named executive officer in the Company’s definitive proxy
statement for the 2016 Annual Meeting of Shareholders.

 

3  Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. Pursuant to Mr. Haffner’s former employment agreement
with the Company, he will continue to receive a cash bonus payment with a Target
percentage of 115% for all of 2016 and on a prorated basis through the 2017
Annual Meeting of Shareholders, which is expected to be held in May.
Mr. Haffner’s 2016 cash bonus will be calculated in the same manner as a
Corporate Participant under the 2016 KOIP Award Formula which is based on Return
on Capital Employed (ROCE) (60% relative weight); Cash Flow (20% relative
weight); and Individual Performance Goals (20% relative weight). However, since
Mr. Haffner does not have 2016 Individual Performance Goals, as discussed below,
his bonus will be based 70% on ROCE and 30% on Cash Flow.

 

4  Mr. Downes served as the Company’s SVP, President – Industrial Materials
through April 5, 2015 and in a lesser position with the Company until his
retirement on December 31, 2015. As a result, in 2015, he participated in the
Company’s Key Management Incentive Compensation Plan, which is a cash bonus plan
for non-executive officers. Reference is made to the Summary Description of the
Key Management Incentive Compensation Plan for Profit Center Participants, filed
May 6, 2015 as Exhibit 10.1 to the Company’s Form 10-Q. The award payout under
this plan was determined in substantially the same manner as the 2014 Key
Officers Incentive Plan and the 2015 award formula (filed March 26, 2015 as
Exhibit 10.3 to the Company’s Form 8-K). The performance objectives were Return
on Capital Employed (70% relative weight) and Free Cash Flow (30% relative
weight) increased by as much as 5% for exceptional safety performance or
decreased by as much as 20% for critical compliance failures.

Individual Performance Goals. Each executive’s cash award under the award
formula is based, in part, on individual performance goals established outside
the KOIP (20% relative weight). The 2016 goals for our named executive officers1
are:

Karl G. Glassman: Strategic planning, growth initiatives and succession
planning.

Matthew C. Flanigan: Strategic planning, credit facility renewal, information
technology and internal audit improvements.

 

2



--------------------------------------------------------------------------------

Perry E. Davis: Growth of targeted businesses and supply chain initiatives.

Jack D. Crusa:2 Production improvements for targeted businesses, purchasing
initiatives and succession planning.

 

1  Neither Mr. Haffner nor Mr. Downes were employed by the Company as of
January 1, 2016. As such, neither have individual performance goals for 2016.

 

2  Mr. Crusa’s individual performance goals are disclosed because he is expected
to be included as a named executive officer in the Company’s definitive proxy
statement for the 2016 Annual Meeting of Shareholders.

The achievement of the individual performance goals is measured by the following
schedule.

Individual Performance Goals Payout Schedule (1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

3